The defendant, appellant, was convicted of murder in the first degree, and the penalty fixed at life imprisonment. The victim was Nettie Turnbolt. The defendant admitted the killing, but sought to justify his act through self-defense. The theory advanced by the state's testimony went to show an utterly inexcusable murder of the woman. The justification asserted was predicated on these circumstances presented in testimony offered for defendant: That the woman was living with one Snow, another negro; that Snow left temporarily; that defendant then took Snow's place in the adulterous relation with Nettie; that to enable defendant to continue in a game defendant was furnished a small sum of money by Nettie; that defendant won, and Nettie took some or all of this money; that later Snow returned, and defendant's relation with the woman ceased; that shortly thereafter defendant demanded the money from Nettie, whereupon, after some words, Nettie drew a knife, and chased defendant into another house near by; and that defendant shot the woman as she advanced to assault him with the knife.
There was no evidence of any circumstances that even tended to refer defendant's act in shooting the woman to sudden passion, adequately provoked. Hence there was no error in refusing defendant's special requests for instructions numbered 23 and 25. It is not error to refuse an abstract instruction.
Whether the relation existing between defendant and the woman was that of husband and wife at common law was entirely irrelevant to the issues involved. Even if she had been his lawful wife, in the determination of his guilt or innocence that fact would not have been material evidence on the trial. The court properly refused defendant's request numbered 31.
There is no error in the record. The judgment is affirmed.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.